Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s amendment of the claims filed 4 February 2021 has been entered. Applicant’s remarks filed 4 February 2021 are acknowledged.
Claim 1, 2, 5-8, 10-18, 20-24, 26-166, 168, 170-178, 181-190, 192-216, 219-229, 231, 232, 235-256, 265 and 266 are cancelled. Claims 3, 4, 9, 19, 25, 167, 169, 179, 180, 191, 217, 218, 230, 233, 234, 257-264 and 267 are pending. Claims 19, 167, 179, 180, 191, 217, 218, 230, 234, 257-264 and 267, which were previously withdrawn as being drawn to non-elected species, are now rejoined herein. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Gaddiel Rodriguez on 7 May 2021.

Please amend the claims as the following:
3.	A method for treating or preventing ineffective erythropoiesis in a subject in need thereof, the method comprising:
i) determining the level of GATA-1 in the subject;

iii) administering to the subject identified in ii) a pharmaceutically effective amount of an agent, or combination of agents, selected from the group consisting of an ActRIIA polypeptide comprising a sequence that is at least 90% identical to the amino acid sequence corresponding to positions 21-135 of SEQ ID NO: 9, and an ActRIIB polypeptide comprising a sequence that is at least 90% identical to the amino acid sequnce corresponding to positions 29-109 of SEQ ID NO: 1,
wherein the ActRIIA and ActRIIB polypeptides are capable of binding to GDF11; and wherein the reference population consists of people without ineffective erythropoiesis.

167.	The method of claim 3, wherein the agent is an ActRIIA polypeptide comprising an amino acid sequence that is at least 90% identical to the sequence of amino acids 21-135 of SEQ ID NO: 9.

259.	The method of claim 3, wherein the agent is an ActRIIB polypeptide comprising an amino acid sequence that is at least 90% identical to the amino acid sequence corresponding to positions 25-131 of SEQ ID NO: 1.

260.	The method of claim 3, wherein the agent is an ActRIIB polypeptide comprising an amino acid sequence that is at least 95% identical to the amino acid sequence corresponding to positions 25-131 of SEQ ID NO: 1.

261. The method of claim 3, wherein the agent is an ActRIIB polypeptide comprising the amino acid sequence corresponding to positions 25-131 of SEQ ID NO: 1.

Please cancel claims 19, 191, 234 and 267 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The claims, as amended, are novel because the prior art does not teach treating or preventing ineffective erythropoiesis in a subject by: i) determining the level of GATA-1 in the subject; ii) identifying the subject who has a decreased level of GATA-1 as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 7, 2021